Citation Nr: 0916871	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDING OF FACT

The preponderance of the evidence shows that a bilateral 
hearing loss disability did not have its onset in service, 
was not manifest to a compensable degree within a year after 
service, and is not attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 


In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, ---S.Ct.---, 
2009 WL 1045952 (U.S.) (Apr. 21, 2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran requests service connection for bilateral hearing 
loss due to acoustic trauma during combat in World War II.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system such as sensorineural hearing loss, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the evidence reflects a current bilateral 
hearing loss.  Thus, the pivotal determination is whether 
hearing loss of the right ear or tinnitus is related to 
service.

The Veteran has asserted that his hearing loss disability and 
tinnitus are a result of noise exposure during service, to 
include combat during his service on Okinawa in World War II.  
There are no service decorations or evidence in the record 
demonstrating that the Veteran is a combat Veteran, and 
further development on this issue is to be undertaken 
regarding his PTSD claim.  For the purposes of his bilateral 
hearing loss claim, the Board will assume that the Veteran is 
combat Veteran and consider 38 U.S.C.A. § 1154(b).  The 
statute provides the following:

The Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

A VA audiological examination was conducted in April 2006.  
The examiner stated that, based on the normal voice whisper 
test on separation examination in 1946, it is less likely as 
not that the Veteran's current bilateral hearing loss is 
related to service.  

The Veteran is competent to report he noticed hearing loss in 
service.  In fact, the Board accepts that the Veteran was 
exposed to noise during combat and that he experienced 
periods of hearing loss during service.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, for both of which 
competent medical evidence is generally required.  Id.  
citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, 
the Veteran's combat status satisfies the first prong of the 
test; in this case, an in-service incurrence of exposure to 
acoustic trauma.  Whether this is chronic and whether the 
current hearing loss disability is related to the in-service 
event requires competent evidence. 

The Veteran genuinely believes that his bilateral hearing 
loss was incurred in service.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of his currently diagnosed hearing loss and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is 
outweighed by the opinion provided by the medical 
professional who reviewed the Veteran's claims file and 
provided a rationale for his opinion.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006)).  The Board finds the opinion of 
the VA audiological examiner to be more probative than the 
Veteran's lay opinion, and consistent with the record.  .

To the extent that the Veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
it is inconsistent with the more probative contemporaneous 
record.  A veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim.  
See Shaw v. Principi, 3 Vet. App. 365 (1992).  The Veteran 
did not initiate this claim until March 2004, almost 58 years 
after service.  The earliest evidence of record of hearing 
loss is in the 2000's, many years after separation from 
service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology from any 
incident of service, and it weighs heavily against the claim 
on a direct basis.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (aggravation in service may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).  There is no competent 
evidence of record that the current hearing loss disability 
is related to service, or that sensorineural hearing loss 
became manifest within one year of separation from service.

The medical evidence does not show that the current hearing 
loss is the result of noise exposure, to include acoustic 
trauma experienced in combat.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and service connection is not warranted.  38 C.F.R. 
§ 3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The Veteran contends that he has PTSD due to his experiences 
in service while stationed on Okinawa from May to August 
1945.  In addition, the Veteran also stated that he 
experienced traumatic events while returning home on a 
defective Victory ship in February 1946.  VA treatment 
records from 2004 noted that the Veteran may have PTSD or 
that PTSD should be ruled out as a diagnosis.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).  If the claimed stressor is 
not combat related, as in this case, the veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."

If the adjudicator concludes that the record establishes the 
existence of a stressor or stressors, then the case should be 
referred for a medical examination to determine the 
sufficiency of the stressor and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicator should specify to 
the examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the Veteran was 
exposed during service were of sufficient severity as to have 
resulted in PTSD.

Finally, it is unclear from the claims file whether private 
psychiatric records relating to his claim are available.  The 
Veteran should be afforded another opportunity to provide the 
information necessary to obtain these records.  

The Veteran should be afforded appropriate development 
pertaining to the PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran report where 
he has received psychiatric treatment and 
provide a waiver, then request records 
from those sources.

2.  Ask the Veteran to provide more 
specific information 
(dates/locations/unit assigned, names of 
service members injured and/or killed) 
regarding his claimed stressor events in 
service.

3.  If the Veteran provides sufficient 
detail, including a reasonable time 
interval, and the events pertain to 
incidents of the type which may have been 
reported in unit records, seek 
corroboration of the alleged stressors 
from the U. S. Army and Joint Services 
Records Research Center (JSRRC), as 
appropriate.  Send copies of personnel 
records that show the veteran's service 
dates, duties, and units of assignment, 
etc.  If unable to locate any relevant 
records, inform the Veteran of the 
results of the requests.

4.  If, and only if, it is determined 
that a stressor has been verified, the 
Veteran should be provided an appropriate 
mental disorders examination.  The claims 
file and a copy of this remand should be 
reviewed by the examiner as part of the 
overall examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, to include 
psychological testing and an opinion as 
to whether it is at least as likely as 
not that the Veteran has PTSD, and if so, 
whether this disorder is as likely as not 
related to the verified stressor(s).  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

5.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


